PER CURIAM.
We affirm appellant’s convictions and sentences. Appellant cannot raise on direct appeal the voluntariness of his “open” no contest plea. Instead, this issue should first be presented to the trial court in a motion to withdraw that plea. Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979). As for appellant’s contention that the imposition of consecutive minimum mandatory sentences may violate Palmer v. State, 438 So.2d 1 (Fla.1983), the record presently before us is not sufficient for this court to make that determination. Again, appellant may raise this issue via Florida Rule of Criminal Procedure 3.850. Daniels v. Smith, 478 So.2d 110 (Fla. 2d DCA 1985).
Affirmed.
SCHEB, A.C.J., and HALL and THREADGILL, JJ., concur.